Citation Nr: 1544783	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to August 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Hypertension is not related to diabetes mellitus, or to service.

2.  Hypothyroidism is not related to diabetes mellitus, or to service.

3.  ED was aggravated by diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for ED, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was provided a VA examination of his diabetes and associated conditions in July 2006.  The Board finds that this examination was adequate to diagnose the Veteran's conditions, but the examiner did not have access to the Veteran's claims file.  The Board therefore requested an advisory medical opinion for the case from the Veterans Health Administration (VHA) to determine the relationship between the claimed conditions and diabetes mellitus.  The Board finds that this opinion, taken together with the July 2006 examination report, provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The VHA opinion was provided by a specialist with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for hypertension, hypothyroidism, and ED, all as secondary to service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  These provisions, however, only apply to hypertension when it is associated with cardiovascular renal disease, which is not the case here.  The presumptions afforded to chronic diseases are therefore inapplicable to the Veteran's claims.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for hypertension, hypothyroidism, or ED.  The Veteran does not contend direct service connection for these conditions.

Private treatment records reflect a June 2005 diagnosis of hypothyroidism.  The record further reflects that the Veteran had already been diagnosed with diabetes mellitus at that time.  Records reflect additional treatment of hypothyroidism in April 2006.  April 2006 records further reflect that the Veteran's hypertension had been first diagnosed in 2003, and his diabetes mellitus was diagnosed in 2005.  In June 2006, the Veteran requested treatment for ED.  In July 2006, the Veteran was treated for hypertension, hypothyroidism, and ED, but no etiology is mentioned in the records.

The Veteran underwent a VA examination in July 2006.  The examiner was not provided with the Veteran's claims file or his medical records, so opinions were based on medical history as reported by the Veteran, though the examiner noted that the Veteran was a suboptimal historian.  The Veteran reported that he was diagnosed with hypertension three years prior.  He reported that he had had problems with erections for the past couple of years.  He reported thyroid problems with an uncertain onset date.  The examiner diagnosed hypertension, hypothyroidism, and ED.  The examiner opined that the Veteran's hypertension was less likely than not related to diabetes mellitus based on the onset date, and that he was unable to opine as to whether or not hypertension was aggravated by diabetes mellitus without review of the Veteran's records.  The examiner further opined that ED was less likely than not related to diabetes mellitus due to onset date.  No opinion was offered with respect to the Veteran's hypothyroidism.

VA treatment records reflect that the Veteran was treated for ED in September 2008.  As part of his ED treatment, his physician advised him of the importance of controlling his diabetes.  The Veteran's diabetes was also noted by his VA urologist when he was treated for ED in March 2012.

At his June 2014 hearing, the Veteran reported that his hypertension, hyperthyroidism, and ED all had their onset after he was diagnosed with diabetes, and that his doctors told him that that they were caused by his diabetes.

In March 2015, the Board requested an advisory medical opinion for the case from the Veterans Health Administration (VHA).  A VA internal medicine specialist reviewed the Veteran's claims file and offered the below described opinions.  

First, the specialist opined that it is less likely than not that that hypertension is proximately due to or the result of diabetes mellitus.  This opinion was based on the rationale that the record shows that hypertension was diagnosed no later than 2003 and diabetes was not diagnosed until 2005.  The specialist further opined that it was less likely than not that hypertension was aggravated by diabetes mellitus.  This opinion was based on the rationale that the Veteran's records show blood pressure readings that did not worsen after diagnosis with diabetes mellitus.

Second, the specialist opined that it is less likely than not that hypothyroidism is proximately due to or the result of diabetes mellitus.  The specialist noted that several studies in medical literature have noted that diabetes and thyroid disorders tend to coexist in patients and that both conditions have been shown to mutually influence each other when both are present.  This association, however, has been perceived mostly for type 1 diabetes.  There is no consensus regarding the Veteran's condition, type 2 diabetes.  Thus, medical literature does not support diabetes mellitus as a cause of hypothyroidism, and hypothyroidism is not medically considered a complication of diabetes mellitus.  The specialist further opined that it is less likely than not that hypothyroidism has been aggravated by diabetes mellitus.  This opinion was based on the rationale that there is no evidence to support a permanent worsening of hypothyroidism.

Third, the specialist opined that it is less likely than not that ED is proximately due to or the result of diabetes mellitus.  This opinion is based on the reports of the Veteran that he had had difficulty with erections for several years before being diagnosed with diabetes mellitus.  The specialist further opined that it was at least as likely as not that ED was aggravated by diabetes mellitus.  The examiner based this rationale on the worsening of the Veteran's ED since 2006, including progressively poorer response to treatment with medications.  Causes of the aggravation are multifactorial, but the specialist believes that diabetes mellitus is among them, at least since 2006. 

As an initial matter, the Board finds no evidence supporting direct service connection for any of the Veteran's claimed conditions.  There is no evidence that any of the conditions manifested until decades after service, and the Veteran does not argue that direct service connection is warranted.  

As to hypertension, the Board finds that the evidence weighs against a finding that it was caused or aggravated by diabetes mellitus.  The Veteran has stated that his doctors have told him that the conditions are related.  The Board finds more probative, however, the June 2015 VHA opinion that it is less likely than not that diabetes caused or aggravated hypertension.  The opinion was detailed and supported by the Veteran's medical records, which reflect no relationship between hypertension and diabetes.  For these reasons, the Board finds that the evidence weighs against a finding that hypertension was caused or aggravated by diabetes mellitus or service, and service connection must therefore be denied.

As to hypothyroidism, the Board likewise finds that the evidence weighs against a finding that it was caused or aggravated by diabetes mellitus.  The Veteran has stated that his doctors have told him that the conditions are related.  The Board finds more probative, however, the June 2015 VHA opinion that it is less likely than not that diabetes caused or aggravated hypothyroidism.  The opinion was detailed and supported by a discussion of the current medical literature.  Furthermore, like with hypertension, the Veteran's medical records reflected no relationship between hypothyroidism and diabetes.  For these reasons, the Board finds that the evidence weighs against a finding that hypothyroidism was caused or aggravated by diabetes mellitus or service, and service connection must therefore be denied.

As to ED, the Board finds that the evidence weighs in favor of a finding that ED was aggravated by diabetes mellitus.  The Veteran has stated that his doctors have told him that the conditions are related, and there are medical records to support this assertion.  Specifically, in September 2008 the Veteran's treating physician advised him that controlling his diabetes was important to treat his ED.  The June 2015 VHA opinion stated that it was less likely than not that diabetes caused the Veteran's ED, and the Board finds no evidence in the record to directly contradict that opinion.  The VHA opinion further stated that it was as least as likely as not that ED was aggravated by diabetes mellitus, and the Board finds that this opinion is supported by the Veteran's statements and treatment records which treat the two conditions as related.  For these reasons, the Board finds that the evidence weighs in favor of a finding that ED was aggravated by diabetes mellitus, and service connection is therefore granted.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for ED, to include as secondary to service-connected diabetes mellitus, is granted



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


